This is a companion case to cause No. 29277, 187 Okla. 255,102 P.2d 858, this day decided, and involves the same questions of fact and of law as were presented and discussed therein and what was therein said disposes of the matters here involved. The judgment as to John A. Brown Company is affirmed and as to Standard Accident Insurance Company is reversed and remanded, with directions to enter judgment in favor of said defendant.
Affirmed in part and reversed in part, with directions.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, OSBORN, and HURST, JJ., concur. *Page 258